Citation Nr: 1805387	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date prior to July 1, 2011, for the grant of service connection for a duodenal ulcer.

2.  Entitlement to an initial disability rating in excess of 10 percent for a duodenal ulcer. 


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1969 to March 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In January 2014, the Veteran attended a video conference hearing before a Veterans Law Judge (VLJ) other than the undersigned.  The Veteran was unrepresented at his hearing, as VA failed to notify his representative of the scheduled hearing.  The Veteran requested a new hearing based on this failure of due process and lack of representation.  As noted in the prior Board remand, this failure of due process rendered the January 2014 hearing invalid.  Accordingly, the Board will not rely on the testimony from that hearing and a panel decision is not necessary.  

In September 2017, the Veteran presented sworn testimony during a video conference hearing in Hazard, Kentucky, which was chaired by the undersigned.  A transcript of that hearing has been associated with the Veteran's claims file.  


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for an earlier effective date for the grant of service connection for his duodenal ulcer.

2.  For the entire period on appeal, the Veteran's service-connected duodenal ulcer was manifested by no more than continuous moderate manifestations, with no impairment of health or incapacitating episodes lasting 10 days or more.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of an earlier effective date for the grant of service connection for a duodenal ulcer by the Veteran have been met and the appeal is withdrawn.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the assignment of an initial disability rating of 20 percent, but no higher, for service-connected duodenal ulcer have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I.  Withdrawal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  

The Veteran perfected his appeal of the November 2011 rating decision assigning an effective date of July 1, 2011 for the grant of service connection for a duodenal ulcer.  At his September 2017 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal of this evaluation.  An appeal may be withdrawn on the record at a hearing, and the withdrawal is effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(1), (3) (2017).  Given the Veteran's express statement at the September 2017 hearing, the Veteran's appeal of the effective date assigned for the grant of service connection for a duodenal ulcer has been withdrawn, and there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to effective date prior to July 1, 2011 for the grant of service connection for a duodenal ulcer, and it is dismissed.

II.  Duties to Notify and Assist

With regard to the ulcer claim, the Board finds that the VA's duty to notify and assist has been met and the Veteran has not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The AOJ sent an adequate notice letter to the Veteran in October 2011. All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records.  

The Veteran was last examined for his duodenal ulcer in October 2011 with an October 2012 addendum.  Since that examination, he testified at his hearing about symptoms that were worse than those reported at the prior examination.  However, as the Board is able to grant an increased rating of 20 percent based on those lay statements and there is no medical or lay evidence suggesting a worsening of his ulcer beyond 20 percent, the Veteran's claim need not be further delayed by remand.  A new VA examination is not necessary for this claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).


II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2017).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected duodenal ulcer has been initially evaluated as 10 percent disabling under Diagnostic Code 7305.  He seeks a higher initial rating.

Under Diagnostic Code 7305, a 10 percent evaluation is assigned for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations.  A 40 percent evaluation is assigned for a moderately severe ulcer that is less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 or more days in duration at least four or more times a year.  A 60 percent evaluation is assigned for a severe ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2017).

The Veteran was afforded a single examination with an addendum opinion in conjunction with his instant claim.  The October 2011 VA examination report diagnoses the Veteran with a duodenal ulcer and notes his treatment of omeprazole 20mg BID.  At the time of the October 2011 examination, the Veteran complained of periodic abdominal pain, mild nausea, and mild melena lasting less than one day.  He denied any incapacitating episodes.  The examiner noted that his complete blood count (CBC) was within normal limits and that a January 2011 esophagogastroduodenoscopy (EGD) showed distal gastritis and antritis, duodenitis, and a small antral ulcer.  In an October 2012 addendum, the examiner clarified that the Veteran's melena diagnosis was based on his own reports and that it was only mild lasting less than one day three times per year.  The examiner also noted an updated CBC, performed in August 2012 that again did not show anemia.  

The medical evidence also includes VA treatment records showing the Veteran's diagnosis of and treatment for an ulcer with symptoms that were not worse than or inconsistent with those recorded in the examination report.  

In addition to the medical evidence, the Veteran has provided written statements and hearing testimony regarding his ulcer symptoms.  Significantly, at his hearing, the Veteran testified that he has moderate constant abdominal pain with nausea once a month and no vomiting, vomiting blood, blood in the stools, anemia, or active bleeding.  He also reported having to quit what he was doing and lay on his stomach and relax once every two to three weeks.

With resolution of reasonable doubt in the favor of the Veteran, the Board finds that his duodenal warrant an initial 20 percent evaluation for the entire period on appeal.  The medical and lay evidence supports moderate and continuous symptoms.  Although the Veteran reported what he referred to as incapacitating episodes at his September 2017 hearing, there is no indication that any healthcare profession have deemed these episodes incapacitating for rating purposes.  The Board notes that these moderate symptoms were not address at the VA examination, but finds the Veteran competent and credible to report such symptoms.  Thus, the Board will afford the Veteran the full benefit-of-the-doubt and find that the totality of the evidence favors the assignment of an initial 20 percent rating.  

Although an increased rating of 20 percent is warranted, the evidence of record does not reflect symptoms of that are moderately severe to warrant a 40 percent disability rating or sufficiently severe to warrant a 60 percent disability rating.  There is no evidence of anemia, weight loss, or impairment of health.  Although the Veteran self-reported "incapacitating episodes" at his hearing, there is no indication that they lasted an average of 10 or more days to support a finding of moderately severe symptoms.  In addition, although the Veteran reported mild melena, without accompanying manifestations of anemia and weight loss productive of definite impairment of health, a 60 percent rating is not warranted.  Rather, the Veteran symptoms are consistent with the symptoms listed in the criteria for a 20 percent evaluation.  A higher rating of 40 percent (or more) is not warranted at any time during the appeals period.  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 20 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

For all the foregoing reasons, the Board finds that a 20 percent initial rating, but no higher, is appropriate for the entire period on appeal.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal of entitlement to an effective date prior to July 1, 2011 for the grant of service connection for a duodenal ulcer is dismissed.

Entitlement to an initial disability rating of 20 percent, but no higher, for a duodenal ulcer is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


